Citation Nr: 1716270	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for Lyme disease.

2.  Entitlement to an initial evaluation greater than 10 percent for encephalopathy, secondary to service-connected Lyme disease.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that higher initial evaluations are warranted for his now service-connected Lyme disease and service-connected encephalopathy.  In his July 2016 notice of disagreement (NOD), the Veteran argued that his encephalopathy is an active febrile disease, and that he must continue medications to keep the symptoms under control.  In addition, his attorney argued in the September 2016 substantive appeal that the service-connected encephalopathy should be evaluated under diagnostic code 8045, for residuals of brain injuries.  The attorney's reasoning is that encephalopathy is defined as a disease of the brain that has altered the brain's function and structure, and therefore the disability ought to be evaluated on the residuals arising from those alterations.  

In November 2016, the Veteran's attorney submitted additional medical evidence including the medical assessment of S.G., M.D. dated in August 2016.  

The most recent VA examination of record concerning the Veteran's service-connected Lyme disease is dated in February 2016, including an addendum dated in the same month.  However, this examination does not provide an adequate basis upon which to adjudicate these claims.  Service connection for encephalopathy was granted prior to the examination, however, the examination report shows the examiner was focused on the questions as to whether or not Lyme disease should be service connected, rather than determining what, if any, residuals of that conditions may be present and to what degree.  It is therefore necessary to afford the Veteran another VA examination that will allow adjudication of the claims for higher initial evaluations of the now service-connected disabilities.

Additionally, the Veteran's representative has argued that the Veteran's service-connected Lyme disease and encephalopathy result in unemployment.  Accordingly, on remand, the RO should develop the claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim for TDIU.

2.  Perform any and all development considered necessary to adjudicate the Veteran's claims for initial higher evaluations for his service-connected Lyme disease and encephalopathy, to include obtaining any relevant VA treatment records.  

2.  After the development requested in paragraph #2 has been completed, scheduled the Veteran for VA examination to determine the nature and extent of his service-connected Lyme disease and encephalopathy.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to fully describe any and all symptoms associated with the Veteran's service-connected Lyme disease and his service-connected encephalopathy.  Special attention is directed to the August 2016 assessment of S.G., M.D.; to those of M.M., M.D. dated in June 2012, July 2009, and December 2007; and to those of G.I.H., M.D., dated in February 2008.

Concerning the service-connected Lyme disease, the examiner is asked to comment on whether the service-connected Lyme disease is active or not, and if not active, to clearly identify any and all residuals of Lyme disease that are currently present.  

Concerning the service-connected encephalopathy, as secondary to Lyme disease, the examiner is asked to clearly describe any manifestations or residuals of encephalopathy that are currently present.  The examiner is also asked to comment on whether any manifestations of encephalopathy may be evaluated as the residuals of brain injury and, if so, to clearly identify any such residuals that are present.  

A complete rationale for all opinions must be provided.  

4.  After all of the above development and any other development that may be warranted is completed, readjudicate the claims.  In addition, the AOJ should consider whether entitlement to TDIU is appropriate.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




